FILED
                           NOT FOR PUBLICATION                             NOV 30 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JAMES EAGLE,                                     No. 13-16879

              Plaintiff - Appellant,             D.C. No. 2:11-cv-01148-JAT

 v.
                                                 MEMORANDUM*
BILL ALEXANDER AUTOMOTIVE
CENTER, INC.,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                James A. Teilborg, Senior District Judge, Presiding

                    Argued and Submitted November 19, 2015
                            San Francisco, California

Before: MELLOY,** IKUTA, and HURWITZ, Circuit Judges.

      James Eagle appeals the district court’s entry of summary judgment against

his Age Discrimination in Employment Act (ADEA) claim. See 29 U.S.C.

§ 623(a). We have jurisdiction under 28 U.S.C. § 1291.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Michael J. Melloy, Senior Circuit Judge for the U.S.
Court of Appeals for the Eighth Circuit, sitting by designation.
      Even if Eagle made out a prima facie case of age discrimination, he failed to

present evidence sufficient to establish a genuine dispute of material fact on the

issue of pretext. Because Bill Alexander Automotive Center (“Alexander Toyota”)

articulated legitimate, nondiscriminatory reasons for firing Eagle, it was Eagle’s

burden to show that those reasons were pretextual. See Pottenger v. Potlatch

Corp., 329 F.3d 740, 745–46 (9th Cir. 2003). Eagle’s evidence that younger

salespersons were retained does not establish pretext, because sales manager T.R.

Snow, the employee most similarly situated to Eagle, was also fired despite being

only 33 years old. See Earl v. Nielsen Media Research, Inc., 658 F.3d 1108, 1113

(9th Cir. 2011). Furthermore, Alexander Toyota’s explanations for firing Eagle are

not incredible simply because they evolved over time. The dealership’s

explanations were compatible with each other, see Nidds v. Schindler Elevator

Corp., 113 F.3d 912, 918 (9th Cir. 1996), and Alexander Toyota’s claim that Eagle

was partially responsible for the dealership’s poor customer service scores was

credible due to Eagle’s status as a de facto manager.

      Though Eagle presented evidence that his coworkers made ageist remarks,

he failed to provide specific and substantial evidence that those remarks were

made, overheard, or endorsed by the supervisor who terminated his employment.

See Mondero v. Salt River Project, 400 F.3d 1207, 1213 (9th Cir. 2005); Pottenger,


                                          2
329 F.3d at 746–47. Similarly, Eagle’s assertion that former supervisor Ryan

Hancock was a decisionmaker lacked supporting evidence, meaning that a rational

jury could not so find. Because Eagle presented only vague and ambiguous

evidence tying the discriminatory remarks to the decision to discharge him, the

district court did not err in granting summary judgment in favor of Alexander

Toyota. See FTC v. Publ’g Clearing House, Inc., 104 F.3d 1168, 1171 (9th Cir.

1997) (“A conclusory, self-serving affidavit, lacking detailed facts and any

supporting evidence, is insufficient to create a genuine issue of material fact.”);

Ritter v. Hughes Aircraft Co., 58 F.3d 454, 457 (9th Cir. 1995).

      AFFIRMED.




                                           3